Case 2:16-cv-11003-DPH-DRG ECF No. 122 filed 09/24/20            PageID.2933     Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 The Sawyers and Lerner Building, LLC,

           Plaintiff,                                    Case No: 2:16-cv-11003
                                                         Honorable Denise Page Hood

 v.

 Auto Club Lamppost, LLC, et al.

      Defendants.
 _________________________________/

   ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                       [ECF No. 118]

      I.      Introduction

           On June 15, 2020, Plaintiff filed a Motion for Reconsideration [ECF No.

 118], challenging the Court’s conclusion in its May 31, 2020 Order Granting in

 Part and Denying in Part Defendants’ Motion for Summary Judgment and Denying

 Plaintiff’s Motion for Summary Judgment. Plaintiff argues that the Court erred

 when concluding that:

           Plaintiff has not established “a duty, separate and distinct from the
           contractual obligation” of Defendants under the Loan Documents, to
           pay Plaintiff the rents. Accordingly, the Court finds that, even if there
           was a fraudulent transfer of the rents collected by Defendants, there
           was no duty of Defendants independent of the Assignment of Rents to
           pay Plaintiff such rents.

 ECF No. 116, PgID 2908.


                                              1
Case 2:16-cv-11003-DPH-DRG ECF No. 122 filed 09/24/20         PageID.2934    Page 2 of 4




    II.       Analysis

              A. Legal Standard

          In order to obtain reconsideration of a particular matter, the party bringing

 the motion for reconsideration must: (1) demonstrate a palpable defect by which

 the Court and the parties have been misled; and (2) demonstrate that “correcting

 the defect will result in a different disposition of the case.” E.D. Mich. L.R.

 7.1(h)(3). See also Graham ex rel. Estate of Graham v. County of Washtenaw, 358

 F.3d 377, 385 (6th Cir. 2004); Aetna Cas. and Sur. Co. v. Dow Chemical Co., 44

 F.Supp.2d 865, 866 (E.D. Mich. 1999); Kirkpatrick v. General Electric, 969

 F.Supp. 457, 459 (E.D. Mich. 1997).

          A “palpable defect” is a “defect which is obvious, clear, unmistakable,

 manifest, or plain.” Olson v. The Home Depot, 321 F.Supp.2d 872, 874 (E.D.Mich.

 2004). The movant must also demonstrate that the disposition of the case would be

 different if the palpable defect were cured. E.D. Mich. L.R. 7.1(h)(3). Brown v.

 Walgreens Income Protective Plan for Store Managers, No. 10-CV-14442, 2013

 WL 1040530, at *1 (E.D. Mich. Mar. 15, 2013). “[T]he court will not grant

 motions for rehearing or reconsideration that merely present the same issues ruled

 upon by the Court, either expressly or by reasonable implication.” E.D. Mich. L.R.

 7.1(h)(3).

              B. Analysis


                                            2
Case 2:16-cv-11003-DPH-DRG ECF No. 122 filed 09/24/20         PageID.2935     Page 3 of 4




    Plaintiff argues that the Court erred when determining that the Economic Loss

 Doctrine barred its fraudulent transfer claims in Counts V-VIII of its Complaint.

 Plaintiff contends that the tort claims set forth in those counts arose from a separate

 and distinct duty than the claims based on the underlying contract, such that they

 were still viable claims. Citing Hart v. Ludwig, 347 Mich. 559, 565 (1956), and

 relying on Sudden Serv., Inc. v. Brockman Forklifts, Inc., 647 F.Supp.2d 811 (E.D.

 Mich. 2008). Plaintiff argues that the Sudden Service court held that a fraudulent

 transfer was a tort with a separate and distinct duty from the underlying contract

 and therefore is not barred by the Economic Loss Doctrine.

       Plaintiff extensively set forth this argument, including a reliance on Sudden

 Service, in its motion for summary judgment and its response to Defendants’

 motion for summary judgment.          The Court expressly ruled on the issue of

 fraudulent transfers, and noted Sudden Service, in its May 31, 2020 Order. ECF

 No. 116, PgID 2903-08.        For these reasons, the Court finds that Plaintiff is

 “present[ing] the same issues ruled upon by the Court[.]”

       Even if the Court were to assume it erred in granting Defendants’ motion for

 summary judgment on Counts V-VIII because of the Economic Loss Doctrine,

 Plaintiff could not prevail on the fraudulent transfer claims. The payments to

 Bloomfield Tech that Plaintiff claims constituted fraudulent transfers were made

 for management services previously rendered by, but not paid to, Bloomfield Tech.


                                           3
Case 2:16-cv-11003-DPH-DRG ECF No. 122 filed 09/24/20    PageID.2936   Page 4 of 4




 See Sudden Serv., 647 F.Supp.2d 817-18.    Accordingly, those claims are not

 viable. Id.

    I.     Conclusion

    Accordingly,

    IT IS ORDERED that Plaintiff’s Motion for Reconsideration [ECF No. 118] is

 DENIED.

    IT IS ORDERED.

                                 s/Denise Page Hood
 Dated: September 24, 2020       United States District Judge




                                       4
